Title: C. W. F. Dumas to John Adams, 26 October 1784
From: Dumas, C. W. F.
To: Adams, John


        
          Monsieur,
          Lahaie 26 Oct. 1784
        
        Depuis quelque temps, & plus les apparences de guerre se fortifient, plus je me trouve obséde, tant par des Americains que par

des Hollandois, pour leur procurer des Lettres de mer Américaines. Il m’est aisé de me défaire de ces derniers, quoiqu’ils reviennent toujours à la charge, en leur disant que cela n’est pas en mon pouvoir, & en leur promettant d’en écrire à V. E. Mais il n’en est pas demême des Américains, qui se plaignent hautement de ne pas trouver ici le recours auquel ils ont droit de s’attendre. Ils disent qu’ils ne sauroient faire leurs affaires, sans être assurés d’être aidés sur le champ, lorsqu’elles viennent à l’exiger; & je conçois qu’ils ont raison.— Entre autres il s’est présenté un Mr. C. Dutilh Marchd. de Rotterdam, & Jn. Veder patron de Navire, accompagnés de Mr. La Baussaie Agt. de France. Ils m’ont fait voir une Procure de Mr. Et. Dutilh, leur parent, Négt. établi à Philadelphie, chargeant le dit Mr. C. Dutilh d’acheter un Vaisseau pour compte de lui E. Dutilh, que le dit Jn. Veder, qui m’a produit son Acte de Bourgeois de Philadelphie, devoit com̃ander & conduire avec la cargaison qu’on y mettroit, à Philadelphie.— Après avoir consulté nos amis là-dessus, & notam̃ent Mr. De Berenger, qui m’on dit que je ferois mal de ne pas prendre sur moi d’aider ces gens, je leur promis de leur donner une Déclaration, qui pût servir de Lettre de mer, s’ils m’exhiboient l’Acte légal & authentique de la Vente du Vaisseau, autrement nom̃é ici transport, & le Manifeste de sa Cargaison. Quelques jours après ils l’ont fait; & en conséquence je leur ai donné (NB. gratis, ce dont j’ai la déclaration signée du Capitaine) une Déclaration, dont voici copie, dans laquelle j’ai suivi le plus exactement possible le modele qui s’en trouve dans le Traité de Com̃erce conclu ici par V. E. J’ai seulement omis l’apostrophe aux Empereurs, rois, &c. qui eût été absurde de ma part. Ce Vaisseau est déjà en route pour Philadelphie.
        Un autre Américain, que j’ai promis d’aider sous les mêmes conditions, & qui peut revenir d’un jour à l’autre me som̃er de lui tenir parole, c’est Mr. Wildick, Citoyen & propriétaire de terres en Pensylvanie, & d’un Vaisseau nouvellement bâti à Philadelphie, dont il m’a fait voir les Actes, lequel m’a été recom̃andé par le Col. Senf. Mr. Wildick m’a observé, que si je ne voulois pas l’aider en cela, des Négociants Anglois profiteroient des Marchés que lui ne pourroit conclure en ce cas.
        J’ai déjà donné connoissance de l’un & l’autre cas dans mes dernieres Lettres au Président du Congrès. En attendant, com̃e cela ne laisse pas de m’inquiéter, quoique j’aie cru faire pour le mieux, je prie V. E. de vouloir bien m’écrire le plutôt possible votre sentiment là-dessus; & s’il y a de l’inconvénient à le faire à l’avenir, de

m’autoriser à refuser la chose à d’autres qui pourront se présenter.
        Quant aux Hollandois, l’honnêteté veut que je puisse aussi leur alléguer les raisons au moins de mon impuissance à leur faire plaisir.
        Par exemple, je ne sais que répondre à Mess. Wm. & Jn. Willink, qui me demandent par Lettre pressante du 12, “si je pourrois leur procurer des papiers Américains pour leur Vaisseaux, qui se trouvent actuellement dans differents ports, afin d’obvier aux obstacles que les circonstances actuelles peuvent occasionner; me priant instam̃ent, si cela étoit faisable, de les informer des particularités qui y sont attachées, pour ne jouer qu’à coup sûr, & pour prévenir toutes sortes d’empechemens.” Un autre Négociant, Mr. Beud, connu de V. E. dit-il, est venu exprès de Rotterd, me consulter sur pareille affaire.— Enfin Mr. Gallois, Courtier de Vaisseaux à Amstm., m’est venu parler aussi, & puis m’a envoyé le Mémoire ci-joint, afin d’y avoir une réponse, que je lui ai fait espérer de la part de Votre Excellence.
        Dans ce moment je reçois une Lettre de Mr. R. Wildick d’Amstm., qui allegue, qu’il n’est pas juste de faire aux Américain des difficultés ici, qu’on ne leur fait point en Amériqe., où il leur est permis de prendre pour Capitaines de leurs Vaisseaux des gens habiles de toute nation. Mr. Brush m’a confirmé cela.— Il se plaint aussi des droits considérables qu’il faut payer en ce pays pour acheter légalement un Vaisseau, & voudroit les épargner. Je lui réponds sur cet Article, qu’il ne dépend pas de moi de dispenser les Américains de ces droits du pays; mais que je ne saurois lui donner Déclaration qu’il demande, S’il ne me produit l’Acte de Vente passé légalement devant le Magistrat, qui fasse voir que le Vaisseau est vraiment de propriété Americaine.
       
        TRANSLATION
        
          Sir
          The Hague, 26 October 1784
        
        For some time, and all the more so as war becomes more likely, I have been importuned equally by Americans and Dutchmen to procure them American sea letters. It is easy for me to get rid of the latter, although they always try anew, by telling them that it is not in my power and promising them to write to your excellency about it. But it is not the same with the Americans, who complain loudly of not finding here the recourse that they have a right to expect. They say that they cannot conduct their business without being assured of receiving help immediately when they call for it, and I believe they are right. Among others who presented themselves were

a Mr. Christian Dutilh, merchant of Rotterdam, and John Veder, owner of a ship, accompanied by Mr. La Baussaie, an agent from France. They showed me a power of attorney from Mr. Étienne Dutilh, their parent, a merchant in business at Philadelphia, directing the said Mr. Christian Dutilh to purchase a vessel on the account of Étienne Dutilh, which the said John Veder, who showed me his certificate of residency from Philadelphia, was to command and conduct, with a cargo that he was to put aboard, to Philadelphia. After consulting our friends on this matter, notably Mr. Bérenger, who told me that it would be bad for me not to take it upon myself to help these people, I promised to give them a declaration, which could serve as a sea letter, if they would produce the vessel’s legal and authentic bill of sale, otherwise known here as the transport, and the cargo manifest. Several days later they did so, and in consequence I gave to them (n.b. free of charge, for which I have a receipt signed by the captain) a declaration, a copy of which is enclosed, in which I followed as exactly as possible the model found in the treaty of commerce concluded by your excellency. I omitted only the apostrophe to emperors, kings, etc., which would have been absurd on my part. This vessel is already en route to Philadelphia.
        Another American, whom I promised to help under the same conditions and who any day may call upon me to keep my word to him, is Mr. Wildick, citizen and owner of lands in Pennsylvania and owner of a vessel newly built at Philadelphia, for which he showed me the legal documents, and who was recommended to me by Col. Senf. Mr. Wildick observed to me that if I did not wish to help him in this matter, then English merchants would profit from the deals that he could not make.
        I have already reported on both cases in my last letters to the president of Congress. While waiting, as this does not cease to worry me, even though I did what I thought was for the best, I beg your excellency to be so kind as to write to me as soon as possible your opinion on this matter and, if there is some disadvantage to doing it in the future, to authorize me to refuse the thing to others who might present themselves.
        As for the Dutch, honesty demands that I should at least give them the reasons for my inability to accommodate their wishes.
        For example, I do not know how to respond to Messrs. Wilhem and Jan Willink, who asked me in an urgent letter of the 12th “if I could procure for them American papers for their vessels, which are now to be found in various ports, in order to obviate the obstacles that present circumstances could give rise to, earnestly entreating me, if it was possible, to inform them of the particulars involved so that they might act without risk and forestall all kinds of impediments.” Another merchant, Mr. Beud, known to your excellency, so he says, came from Rotterdam expressly to consult me about a similar affair. Finally, Mr. Gallois, shipbroker at Amsterdam, also came to speak with me and then sent me the enclosed memorandum in order to obtain a response, as I led him to hope, from your excellency.
        Just now I received a letter from Mr. R. Wildick of Amsterdam, which

urges that it is not right to create difficulties for Americans here that they do not face at all in America, where they are permitted to take on as captains of their vessels able people of every nation. Mr. Brush confirmed this. He also complains of the considerable duties that one must pay in this country to legally purchase a vessel and would like to save them. To that point I respond that it does not rest with me to exempt Americans from the duties of this country, but I would not know how to give him the declaration that he asks for, unless he produces for me the bill of sale legally passed before the magistrate, which shows that the vessel is truly American property.
      